Citation Nr: 0740635	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1960 to April 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 RO decision.  The Board remanded this 
appeal in May 2007 for additional development.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	PTSD was manifested by avoidant behavior, loss of 
interest, impatience, decreased concentration, 
hypervigilance, occupational impairment, recurrent and 
intrusive distressing recollections and dreams, intense 
psychological distress, detachment, restricted range of 
affect, irritability, outbursts of anger, hypervigilance, 
exaggerated startle responses, nervousness, paranoia, 
depression, suicidal ideation, anxiousness, mood swings, 
episodes of rage, lost temper, isolation, disrupted sleep, 
disrupted memory, and diminished concentration, but no panic 
attacks, circumstantial, circumlocutory, or stereotyped 
speech, obsessional rituals, impaired impulse control, 
spatial disorientation, gross impairment in thought processes 
or communication, delusions, hallucinations, or grossly 
inappropriate behavior.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied for the veteran's 
claim for service connection for PTSD in February 2002 by way 
of a letter sent to the appellant that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  After 
service connected was granted and the veteran appealed the 
initial rating, a VCAA notice was sent to the veteran in June 
2007, prior to the September 2007 supplemental statement of 
the case.  

Regarding the claim for an increased rating, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the AOJ.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by the June 2007 
letter that fully addressed all four notice elements.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of the September 
2007 supplemental statement of the case.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, DD Form 214 and VA medical records.  The 
appellant was afforded VA medical examinations in November 
2002 and August 2007 pursuant to the May 2007 Board Remand.  
The Board further finds that the RO complied with its May 
2007 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

The veteran was assigned a 30 percent evaluation under 
38 U.S.C.A. § 4.130, Diagnostic Code 9411 (2007).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 50 
percent rating, the Board must consider whether the veteran 
has deficiencies in most of the following areas: work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32.

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A VA examination was conducted in November 2002, and at that 
time the veteran had infrequent intrusive recollections and 
psychological distress.  The veteran had significant avoidant 
behavior and quickly lost interest in activities.  The 
veteran experienced significant impatience, decreased 
concentration and hypervigilance.  The veteran had 33 jobs, 
the longest of which lasted 6 years.  The veteran was never 
fired, but would get bored and leave his job.  The veteran 
had one failed marriage and has been married since 1975.  The 
veteran was alert, pleasant, groomed, sincere and open in his 
participation in the evaluation.  His mood was euthymic and 
his affect was appropriate to content of thought.  The 
veteran's speech was normal in tone, volume and pacing.  The 
veteran did not have delusions, hallucinations, grandiosity 
or paranoia.  The veteran's thought process was logical and 
oriented to time, place, person and situation.  The veteran's 
memory was intact, except for a few months of his second tour 
of Vietnam.  

At the time of the examination, the veteran's PTSD did not 
render him unemployable, but did contribute to his 
unemployability.  The examiner noted that his employment 
history suggested that PTSD had played a major role in his 
not being able to maintain employment.  The examiner 
diagnosed the veteran with PTSD, chronic and assigned a 
Global Assessment of Functioning of 60, indicating a moderate 
level of symptomatology mainly in the avoidance categories.  

In July 2004, the veteran and his wife submitted statements 
in support of the claim.  The veteran indicated that he had 
been able to secure employment, however he lost interest in 
his job and quit because he felt that he was not appreciated 
and felt paranoid.  The veteran felt that his employers were 
conspiring against him with other employees to demean him.  
The veteran walked out of jobs because he felt depressed and 
thought he would kill himself if he did not leave.  The 
veteran stated that he avoided crowds and social gatherings 
because they caused anxiety.  The veteran reported terrific 
mood swings, he easily lost his temper, and he experienced 
episodes of rage.  

The veteran's wife reported that the veteran has disrupted 
sleep and a strong startle response.  She reported that the 
veteran's memory was also affected by his PTSD because at 
times he could not remember directions or memories of his 
past.  The veteran's wife indicated that the veteran's 
concentration had also been affected and the veteran got 
bored quickly.  The veteran also was paranoid, nervous and 
anxious with episodes of rage.  The veteran had also been 
depressed with thoughts of suicide.  

A VA Compensation and Pension Examination was also conducted 
in August 2007.  During the examination, the veteran was 
clean, neatly groomed and casually dressed.  His psychomotor 
activity was unremarkable.  The veteran was cooperative and 
his affected was restricted.  He was anxious and was oriented 
to time, person and place.  His thought process and content 
was unremarkable and he did not have delusions.  He had 
average intelligence and no hallucinations.  He had sleep 
impairment.  He did not have inappropriate behavior, 
obsessive or ritualistic behavior, panic attacks, suicidal or 
homicidal thoughts or episodes of violence.  He had good 
impulse control and was able to maintain minimum personal 
hygiene.  The veteran reported slight problems with household 
chores, engaging in sports/exercise and recreational 
activities. He had moderate problems with shopping.  The 
veteran's remote, recent and immediate memory were normal.  

The veteran had recurrent and intrusive distressing 
recollections of the traumatic events including images, 
thoughts, perceptions and recurring distressing dreams.  He 
had intense psychological distress at exposure to internal or 
external cues that symbolize or resemble aspects of the 
traumatic event and he had physiological reactivity on 
exposure to internal or external cues that symbolize or 
resemble aspects of the traumatic event.  

The veteran made efforts to avoid thoughts, feelings and 
conversations associated with the trauma.  He also made 
efforts to avoid activities, places or people that arouse 
recollections of the trauma.  He has markedly diminished 
interest or participation in significant activities and 
feelings of detachment or estrangement from others.  He had 
restricted range of affect and was unable to have loving 
feelings.  He had a sense of a foreshortened future.  The 
veteran experienced difficulty falling or staying asleep.  He 
had irritability and outbursts of anger.  He had difficulty 
concentrating, was hypervigilant and had exaggerated startle 
responses.  

The veteran reported that he had intrusive thoughts of combat 
more than weekly.  The veteran remained detached and 
preferred to be alone.  The veteran had worked in 35 
different jobs over the years.  The examiner found that the 
PTSD symptoms were mild to moderate.  The examiner assigned a 
GAF of 59.  

The examiner opined that the PTSD symptoms do not render the 
veteran unemployable.  The veteran had been unemployed since 
2005 when he retired.  The examiner opined that PTSD affected 
the veteran's work, thinking, mood and employment mildly to 
moderately.  

Based on a review of the foregoing evidence, the Board finds 
that the veteran's PTSD is productive of symptomatology 
consistent with the criteria associated with a 50 percent 
rating under 38 C.F.R. § 4.130 DC 9411 and the General Rating 
Formula for Mental Disorders.  The medical evidence shows 
that the veteran had avoidant behavior, loss of interest, 
impatience, decreased concentration, hypervigilance and 
occupational impairment.  According to the most recent 
medical evidence, the veteran also had recurrent and 
intrusive distressing recollections and dreams as well as 
intense psychological distress.  The veteran had detachment, 
restricted range of affect, irritability and outbursts of 
anger.  He was hypervigilant and had exaggerated startle 
responses.  According to the veteran and his wife, the 
veteran was also nervous, paranoid, depressed, suicidal, and 
anxious.  He also had mood swings, episodes of rage, lost his 
temper easily, isolated himself and had disrupted sleep and 
startle responses.  His memory was disrupted and his 
concentration was diminished.  The Board has considered all 
the veteran's symptoms in the medical examinations as well as 
those reported by the veteran and his wife and finds that his 
symptoms more nearly approximate a 50 percent evaluation.  

In reaching this conclusion, the Board has considered other 
symptoms than those provided in the rating criteria.  The 
Board finds that the severity of all of the veteran's 
symptoms more closely approximate a 50 percent rating.  The 
Board also acknowledges that some of the medical evidence is 
in conflict regarding the veteran's mood, memory, and 
frequency of intrusive thoughts.  The veteran also did not 
report panic attacks and had normal speech.  He did not have 
delusions, or hallucinations.  His thought process was also 
normal and he was oriented.  The Board has considered this 
evidence and affords the veteran the benefit-of-the-doubt.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2007).

The Board also notes that staged ratings are not appropriate.  
The statements in July 2004 are consistent with the August 
2007 medical evidence.  The Board finds that the veteran's 
symptoms of PTSD have been relatively consistent throughout 
his claim.  See Fenderson v. West, supra.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current schedular 
evaluation.  The Board acknowledges that the veteran had 
numerous jobs.  The Board has considered the medical evidence 
and the opinions of the VA medical examiners.  The evidence 
does not reflect that the disability at issue caused marked 
interference with employment beyond that already contemplated 
in the assigned evaluation.  The evidence does not reflect 
that PTSD caused frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted.


ORDER

An initial rating of 50 percent for service-connected PTSD is 
granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


